FILED 

                                                                         FEB 24, 2015 

                                                                In the Office of the Clerk of Court 

                                                               WA State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                          )
                                              )        No. 31889-3-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
WILLIAM MICHAEL LOBIE,                        )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )

       FEARING, J. - A jury found William Lobie guilty of possession of a controlled

substance, second degree possession of stolen property, and third degree theft. On

appeal, Lobie argues insufficient evidence supports his conviction for third degree theft.

We disagree and affirm the conviction.

                                         FACTS

       On February 1,2013, someone purloined Maria Arceo Andreade's purse from her

vehicle.

       On February 2, 2013, William Lobie shopped at the Moses Lake Walmart.
No. 31889-3-111
State v. Lobie


Walmart loss prevention employee Eric Paulson monitored Lobie through the store's

extensive video surveillance system. Paulson espied Lobie hide an ink cartridge and a

ball cap inside his jacket. Paulson also saw Lobie switch the price tag on a planner.

       William Lobie purchased the planner, but not the ink cartridge or ball cap. He

then advanced toward the store's exit. Walmart employee Eric Paulson accosted Lobie in

the store's vestibule. Paulson asked Lobie to wait for police to arrive, and Lobie

complied.

       Moses Lake Police Officer Juan Rodriguez journeyed to the Walmart. William

Lobie admitted to Officer Rodriguez that he stole ink cartridges and a ball cap. Lobie

also confessed to changing the price sticker on the planner to procure a cheaper price.

Officer Rodriguez searched Lobie's clothing. Rodriguez unearthed a ball cap in Lobie's

sleeve, a baggy of methamphetamine in his pants' front coin pocket, and credit and debit

cards from Maria Arceo Andreade's missing purse.

                                      PROCEDURE

       The State of Washington charged William Lobie with possession of

methamphetamine, possession of stolen property in the second degree, and theft in the

third degree. The latter charge addressed the taking of the planner, ink cartridges, and

cap. During trial, Lobie testified that the pants he wore in Walmart on February 2,

belonged to a roommate. He testified that he found Andreade's purse on the side of the

road, with its contents strewn about, and hoped to return the purse and cards to their

                                             2

No. 31889-3-111
State v. Lobie


owner for a reward. Lobie testified that he went to Walmart's vestibule to meet his

girlfriend, who he hoped would pay to purchase the ink cartridges and ball cap. Lobie

admitted to a stupid mistake of switching the price tag on the planner.

       A Grant County jury found Lobie guilty on all three charges.

                                 LAW AND ANALYS1S

       On appeal, William Lobie challenges the sufficiency of evidence to convict him of

third degree theft. He does not challenge his two other convictions.

       Due process requires the State to prove, beyond a reasonable doubt, every element

of the crime charged. In re Winship, 397 U.S. 358,364,90 S. Ct. 1068,25 L. Ed. 2d 368

(1970). When a defendant challenges the sufficiency of the evidence underlying his

conviction, he admits the truth of the State's evidence and all inferences that reasonably

may be drawn from the evidence. State v. Salinas, 119 Wn.2d 192,201,829 P.2d 1068

(1992). This court views the evidence in the glow most favorable to the State and asks

whether any rational trier of fact could find the essential elements of the crime beyond a

reasonable doubt. State v. Green, 94 Wn.2d 216, 220-21, 616 P .2d 628 (1980).

       The State charged William Lobie with theft in the third degree in violation of

RCW 9A.56.050. The statute provides in relevant part:

             (1) A person is guilty of theft in the third degree ifhe or she
       commits theft of property or services which (a) does not exceed seven
       hundred fifty dollars in value ....
             (2) Theft in the third degree is a gross misdemeanor.



                                             3

No. 31889-3-III
State v. Lobie


RCW 9A.56.020 defines theft as:

              ( 1) "Theft" means:
              (a) To wrongfully obtain or exert unauthorized control over the
       property or services of another or the value thereof, with intent to deprive
       him or her of such property or services; or
              (b) By color or aid of deception to obtain control over the property
       or services of another or the value thereof, with intent to deprive him or her
       of such property or services; or
              (c) To appropriate lost or misdelivered property or services of
       another, or the value thereof, with intent to deprive him or her of such
       property or services.

       William Lobie forwards the corpus delicti rule and claims that State v. DuBois, 79

Wn. App. 605, 904 P.2d 308 (1995) controls his challenge to the sufficiency of evidence

for his third degree theft conviction. Black's Law Dictionary 419 (lOth ed. 2014) defines

"corpus delicti" as: "the simple principle that a crime must be proved to have occurred

before anyone can be convicted for having committed it." In the Anglo-American legal

system, the concept of corpus delicti divides into several related and unrelated principles.

First, an accused's out-of-court confession, alone, is insufficient evidence to prove his or

her guilt ,beyond reasonable doubt. Second, without first showing independent

corroboration that a crime happened, the prosecution may not introduce evidence of an

accused's statement. Third, an accused cannot be convicted solely on the testimony of an

accomplice. Fourth, when a person disappears and cannot be contacted, a "body" of

evidentiary items, including physical, demonstrative, and testimonial evidence, must be

obtained to establish that the missing individual has indeed been murdered before a


                                             4

II 

       No. 31889-3-III
       State v. Lobie


       suspect can be charged with homicide. William Lobie relies on the first principle.

              Extrajudicial admissions and confessions are inadmissible unless the State submits

       independent proof of the corpus delicti. State v. DuBois, 79 Wn. App. at 609; State v.

       Solomon, 73 Wn. App. 724, 727,870 P.2d 1019. On a corpus delicti challenge, a court

       must look to the independent evidence to corroborate an admission, before a jury may

       consider the acknowledgement. Proof of the corpus delicti generally requires two

       elements (1) a specific injury or loss and (2) someone's criminal act as the cause of the

       injury or loss. State v. Mason, 31 Wn. App. 41, 48,639 P.2d 800 (1982). The

       independent evidence need not establish the corpus delicti beyond a reasonable doubt or

       even by a preponderance; rather, the evidence is sufficient if it prima facie establishes the

       corpus delicti. State v. DuBois, 79 Wn. App. at 609. "Prima facie" in this context means

       evidence of sufficient circumstances which would support a logical and reasonable

       inference of the facts sought to be proved. Bremerton v. Corbett, 106 Wn.2d 569, 578­

       79, 723 P.2d 1135 (1986). In assessing the sufficiency of the proof of corpus delicti, the

       reviewing court views the evidence and all reasonable inferences therefrom in the light

       most favorable to the State. State v. Smith, 115 Wn.2d 775, 782 n.l, 801 P.2d 975

       (1990). Our Supreme Court has declined to abandon the corpus delicti rule in favor of

       the federal corroboration rule, which requires only that the evidence tend to establish the

       trustworthiness of the confession. State v. Smith, 115 Wn.2d at 784 n.2.

              In State v. DuBois, this court reversed Nicole Bustamante's conviction for third

                                                     5

No. 31889-3-111
State v. Lobie


degree theft based on Washington's corpus delicti rule. Bustamante walked through the

check stand of a grocery store, but did not purchase cigarettes. The next customer told

the cashier that she saw Bustamante put an object in her pocket. The cashier did not see

Bustamante's action and could not see the cigarette rack from his check stand. The

cashier commandeered Bustamante outside the store and asked what she placed in her

pocket. Bustamante removed a pack of cigarettes from her pocket and exclaimed, "I'm

sorry; I'll pay double." DuBois, 79 Wn. App. at 608. The informant did not testify at

trial.

         The DuBois court addressed the admissibility of Nicole Bustamante's admission.

Applying the corpus delicti rule, the court reasoned that the evidence independent of

Bustamante's admission and confession only showed that Bustamante did not purchase

any cigarettes at the store and that the cashier recovered a pack of cigarettes from her

shortly after she left the store. The cashier did not observe Bustamante remove the

package of cigarettes from the rack or observe any suspicious activity. The State

presented no evidence of distinctive packaging or a price tag that could tie the cigarette

pack to the store. The only independent evidence suggesting a criminal act was the

customer's statement to the cashier that she saw Bustamante place something in her

pocket, and this evidence was barred as hearsay. The court ruled the evidence

insufficient to support Bustamante's conviction for third degree theft.

         Relying on Dubois, William Lobie argues that the State of Washington failed to

                                             6

No. 31889-3-III
State v. Lobie


present any evidence to connect the ink, cap, or planner found on his person to Walmart.

DuBois, however, lies far from this appeal on any spectrum of facts. Walmart's Eric

Paulson saw Lobie hide the ink and cap in his jacket and change the price sticker on the

planner. Subsequent evidence of distinctive packaging or a price tag was unnecessary to

show that the items were the property of Walmart, because Paulson saw Lobie secrete the

items while inside Walmart.

      On a sufficiency of the evidence challenge, this reviewing court may consider an

admission properly before the jury. State v. Brockob, 159 Wn.2d 311, 339, 150 P.3d 59

(2006). Thus, we may consider Lobie's admission that he switched the price tag to a

lower price and his admission that he exited to Walmart's vestibule without paying for

the ink and cap. A rational jury could rely on Eric Paulson's, Officer Juan Rodriguez's,

and William Lobie's testimony to find that Lobie exerted unauthorized control over the

ink, cap, and planner, and that these items were the property of Walmart. Sufficient

evidence supports the jury's verdict.

                                        CONCLUSION

       We affirm William Lobie's conviction for third degree theft.




                                            7

No. 31889-3-II1
State v. Lobie


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:



~~                                               

~~()




                                            8